              CASE 0:20-cr-00104-NEB-TNL Doc. 118 Filed 08/05/21 Page 1 of 1




                                            LAW OFFICE OF
                                     JORDAN S. KUSHNER
TELEPHONE: (612) 288-0545                                                 431 SOUTH 7TH STREET, SUITE 2446
FACSIMILE: (612) 288-0546                                                   MlNNEAPOLIS, MINNESOTA 55415
                                                                                      jskushner@gmail.com


     August 5, 2021

     VIA CM/ECF AND EMAIL

     Judge Nancy E. Brasel
     United States District Judge
     Warren Burger Federal Courthouse, Room 3A
     316 North Robert Street
     St. Paul, MN 55101

     Re:    United States v. Matthew Lee Rupert
            Federal Criminal Case No. 20-104 (NEB/TNL)

     Dear Judge Brasel:

            I am writing as a follow up to my letter earlier today which raised the possibility of a
     continuance. I have since had an opportunity to confer with my client who informs me that he
     wants to proceed with sentencing as scheduled and does not want a continuance.

                                                                         Sincerely,

                                                                         s/Jordan S. Kushner
                                                                         Jordan S. Kushner

     cc:    Ms. Angela Munoz and Mr. Jordan Sing (via CM/ECF)
            Mr. Matthew Rupert
